Citation Nr: 0117942	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
urinary tract infection.

2.  Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



REMAND

The veteran had active duty from August 1976 to July 1982, 
from September 1982 to September 1986, and from May 1987 to 
June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, the Denver RO denied 
service connection for residuals of urinary tract infection, 
and for generalized anxiety disorder.  The veteran has since 
relocated, and his case is now handled through the RO in St. 
Petersburg, Florida.

A review of the record reflects that it contains evidence 
that the veteran was treated for a urinary tract infection 
during service, and that he received mental health counseling 
during service.  Post-service medical records include 
findings of a urinary system disorder, and of generalized 
anxiety disorder.  The veteran also has submitted statements 
from private practitioners indicating that it is possible 
that the veteran's current urinary system and psychological 
disorders began during service.  Although the veteran 
underwent VA examinations in October 1998, the reports of 
those examinations do not include any opinions as to the 
etiology of the veteran's claimed disabilities.  The veteran 
should receive new VA examinations, with reviews of his 
records, to obtain opinions regarding the likelihood that any 
current urinary system and psychological disorders began 
during the veteran's service.

Accordingly, this case is REMANDED for the following:

1.  The RO should again ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed. 

2.  The RO should schedule the veteran for 
a VA urological examination to determine 
the nature and likely etiology of any 
current urological disorder.  The 
examining physician should review the 
veteran's claims file prior to the 
examination.  The examiner should provide 
an opinion as to whether it is as least as 
likely as not that any current urinary 
system disorder began during the veteran's 
service, or as a result of disease or 
injury that occurred during the veteran's 
service.  The examiner should explain the 
reasons for his or her conclusions.

3.  The RO should schedule the veteran for 
a VA psychiatric examination to determine 
the nature and likely etiology of any 
current psychological disorder.  The 
examining physician should review the 
veteran's claims file prior to the 
examination.  The examiner should provide 
an opinion as to whether it is as least as 
likely as not that any current 
psychological disorder began during the 
veteran's service, or as a result of 
disease or injury that occurred during the 
veteran's service.  The examiner should 
explain the reasons for his or her 
conclusions.

4. Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to any 
issue remaining on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





